DETAILED ACTION
This office action is in response to RCE filed on 3/10/2022.
Claims 1, 6 – 8, 13 – 15 and 20 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naveh et al (US 20140129808, hereinafter Naveh), in view of Shaabana et al (US 20200019841, hereinafter Shaabana).

As per claim 1, Naveh discloses: A method of automatic central processing unit (CPU) usage optimization, the CPU including a plurality of cores, the method comprising: 
monitoring performance activity of a workload comprising a plurality of threads; (Naveh [0046]: “analyzing performance monitor information for a workload being executed in a given performance domain (block 355)… performance monitoring information may include information received from performance monitoring units of the multiple cores and may correspond to IPC information, cache statistics, execution performance or so forth”; [0030]: “multiple threads”.)
modifying a resource allocation of the plurality of cores for the plurality of threads based on the performance activity; (Naveh [0048]: “If it is determined that the performance monitor information exceeds this utilization threshold, control passes to diamond 370 where it can be determined whether one or more threads of the performance domain are executing on low power cores. If so, control passes to block 375 where the threads can be migrated to large cores”; [0049]: “if at diamond 360 it is determined that the performance monitor information does not exceed the utilization threshold, control passes to diamond 380 where it can be determined whether one or more threads of this performance domain are executing on large cores. If so, control passes to block 385, where the thread can be migrated to a low power core”.)

Naveh did not explicitly disclose:
and storing data indicating the modified resource allocation, the data associating the modified resource allocation with the workload.

However, Shaabana teaches:
and storing data indicating the modified resource allocation, the data associating the modified resource allocation with the workload. (Shaabana [0052]: “the autoscaler 208 can communicate with the cloud management platform 203 or the tenant environment 230 to update the resources allocated to the set of workloads 233. A resource allocation decision can represent a change in the CPU, network, storage, or memory resources that are allocated to a particular set of workloads 233. Thereafter, the process can proceed to completion”; [0042]: “the autoscaler 208 can generate resource allocation decisions from the usage predictions and provide the resource allocation decisions to the cloud management platform 203. The autoscaler 208 can generate resource allocation decisions by determining whether the current CPU, memory, storage, or network allocations for a set of workloads 233 should be increased or decreased in response to the usage predictions generated by the neural network model”; [0043]: “the cloud management platform 203 can provide the resource allocation decisions generated by the autoscaler 208 to the tenant environment 230. The cloud management platform 203 can relocate one or more of the set of workloads 233 within the tenant environment 230 or adjust the resources allocated to one or more of the workloads 233 to the extent that the resource allocation decisions require adjustments”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shaabana into that of Naveh in order to store data indicating the modified resource allocation, the data associating the modified resource allocation with the workload. Naveh teaches dynamically monitoring workload performance and change the resource allocation of the workload, it would be obvious for one of ordinary skill in the art to expand that with the teaching of Shaabana such that the workload with modified resource allocation, can be logged, such as the decisions in Shaabana, the combination of references would enhance the overall appeals of all references.

As per claim 6, Naveh and Shaabana further teach:
The method of claim 1, further comprising loading, based on an execution of the workload, the data indicating the modified resource allocation, wherein the data identifies the workload. (Naveh [0037]: performance monitoring unit 270.)

As per claim 8, it is the apparatus variant of claim 1 and is therefore rejected under the same rationale.
As per claim 13, it is the apparatus variant of claim 6 and is therefore rejected under the same rationale.
As per claim 15, it is the computer program product variant of claim 1 and is therefore rejected under the same rationale.
As per claim 20, it is the computer program product variant of claim 6 and is therefore rejected under the same rationale.

Claims 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naveh and Shaabana, further in view of Shah et al (US 20170097854, hereinafter Shah).

As per claim 2, Naveh and Shaabana did not teach:
The method of claim 1, further comprising: identifying, based on the performance activity, a first thread of the plurality of threads and a second thread of the plurality of threads related to the first thread; and wherein modifying the resource allocation comprises modifying a core assignment to reduce a physical distance between a first core of the plurality of cores assigned the first thread and a second core of the plurality of cores assigned the second thread.
However, Shah teaches:
The method of claim 1, further comprising: identifying, based on the performance activity, a first thread of the plurality of threads and a second thread of the plurality of threads related to the first thread; and wherein modifying the resource allocation comprises modifying a core assignment to reduce a physical distance between a first core of the plurality of cores assigned the first thread and a second core of the plurality of cores assigned the second thread. (Shah [0034]: “the scheduler 106 maintains the list of related groups and the threads in each of them. In some embodiments, the scheduler 106 selects a cluster of the plurality of clusters and schedules first thread 126 and second thread 128 for execution on the selected cluster. The scheduler 106 sends the first thread 126 and the second thread 128 to distinct computing nodes of the selected cluster for execution. The scheduler 106 may select a single cluster of the plurality of clusters such that the related threads are executed on the same cluster”; [0020]: “computing nodes 112A-112D of cluster 110 are a first set of processors, and computing nodes 116A-116D of cluster 114 is a second set of processors. In some examples, each computing node in a given cluster shares an execution resource with other computing nodes in the given cluster, but not with the computing nodes in another cluster”; [0004]: “two or more threads may be related to each other. Threads are related to each other if they work on some shared data”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shah into that of Naveh and Shaabana in order to identify a first thread of the plurality of threads and a second thread of the plurality of threads related to the first thread; and wherein modifying the resource allocation comprises modifying a core assignment to reduce a physical distance between a first core of the plurality of cores assigned the first thread and a second core of the plurality of cores assigned the second thread. Naveh teaches migrating threads from one core to another core based on monitored performance. Shah has shown that it is also commonly known in the field that related threads can be assigned to cores that has shared resources to improve the processing efficiency of the threads, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 3, the combination of Naveh, Shaabana and Shah further teach:
The method of claim 2, wherein the first core and the second core are located within a same compute core complex (CCX), a same core complex die (CCD), a same socket, a same non-uniform memory access (NUMA) domain, and/or a same compute node. (Shah figure 1 and [0020]: “computing nodes 112A-112D of cluster 110 are a first set of processors, and computing nodes 116A-116D of cluster 114 is a second set of processors. In some examples, each computing node in a given cluster shares an execution resource with other computing nodes in the given cluster, but not with the computing nodes in another cluster”.)

As per claim 9, it is the apparatus variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the apparatus variant of claim 3 and is therefore rejected under the same rationale.
As per claim 16, it is the computer program product variant of claim 2 and is therefore rejected under the same rationale.
As per claim 17, it is the computer program product variant of claim 3 and is therefore rejected under the same rationale. 

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naveh and Shaabana, further in view of Wang et al (US 20160092363, hereinafter Wang).

As per claim 4, Naveh and Shaabana did not teach:
The method of claim 1, further comprising: identifying, based on a degree of cache misses indicated in the performance activity, a first thread of the plurality of threads and a second thread of the plurality of threads assigned to a same core of the plurality of cores; and 190534-US-NPPage 16 of 22wherein modifying the resource allocation comprises assigning one or more of the first thread and the second thread to different cores of the plurality of cores.
However, Wang teaches:
The method of claim 1, further comprising: identifying, based on a degree of cache misses indicated in the performance activity, a first thread of the plurality of threads and a second thread of the plurality of threads assigned to a same core of the plurality of cores; and 190534-US-NPPage 16 of 22wherein modifying the resource allocation comprises assigning one or more of the first thread and the second thread to different cores of the plurality of cores. (Wang [0068])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang into that of Naveh and Shaabana in order to identify, based on a degree of cache misses indicated in the performance activity, a first thread of the plurality of threads and a second thread of the plurality of threads assigned to a same core of the plurality of cores; and 190534-US-NPPage 16 of 22wherein modifying the resource allocation comprises assigning one or more of the first thread and the second thread to different cores of the plurality of cores. Naveh teaches migrating threads from one core to another core based on monitored performance. Wang has shown that it is also commonly known in the field that threads on core with high cache contention can be migrated to a different core to optimize the performance, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 11, it is the apparatus variant of claim 4 and is therefore rejected under the same rationale.
As per claim 18, it is the computer program product variant of claim 4 and is therefore rejected under the same rationale.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naveh and Shaabana, further in view of Cai et al (US 20190034239, hereinafter Cai).

	
As per claim 5, Naveh and Shaabana did not teach:
The method of claim 1, further comprising: monitoring, after modifying the resource allocation, additional performance activity; and determining, based on the additional performance activity, whether to undo a modification to the resource allocation.
However, Cai teaches:
The method of claim 1, further comprising: monitoring, after modifying the resource allocation, additional performance activity; and determining, based on the additional performance activity, whether to undo a modification to the resource allocation. (Cai figure 3 and 4A)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Cai into that of Naveh and Shaabana in order to monitor, after modifying the resource allocation, additional performance activity; and determining, based on the additional performance activity, whether to undo a modification to the resource allocation. Although not explicitly disclosed, Naveh implies that the migration of threads based on performance data is a recursive activity, nevertheless, it would have been obvious for one of ordinary skill in the art to combine the teaching of Cai and Naveh so the monitoring and optimization process is a ongoing, recurring process and such combination is deemed obvious under 35 USC 103.

As per claim 12, it is the apparatus variant of claim 5 and is therefore rejected under the same rationale.
As per claim 19, it is the computer program product variant of claim 5 and is therefore rejected under the same rationale.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naveh and Shaabana, in view of Keller et al (US 20050138442, hereinafter Keller).


As per claim 7, Naveh and Shaabana did not teach:
The method of claim 1, wherein modifying the resource allocation comprises modifying, for one or more cores of the plurality of cores, one or more thresholds based on the thread each respective core of the one or more cores is executing wherein the one or more thresholds comprise a package power tracking (PPT) threshold, a thermal design current (TDC) threshold, an electrical design current (EDC) threshold, or a Reliability Limit comprising a threshold amount of time a core can safely spend at a voltage/temperature pair.
However, Keller teaches:
The method of claim 1, wherein modifying the resource allocation comprises modifying, for one or more cores of the plurality of cores, one or more thresholds based on the thread each respective core of the one or more cores is executing wherein the one or more thresholds comprise a package power tracking (PPT) threshold, a thermal design current (TDC) threshold, an electrical design current (EDC) threshold, or a Reliability Limit comprising a threshold amount of time a core can safely spend at a voltage/temperature pair. (Keller [0010])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Keller into that of Naveh and Shaabana in order to modify one or more thresholds for one or more cores of the plurality of cores, wherein the one or more thresholds comprise a package power tracking (PPT) threshold, a thermal design current (TDC) threshold, an electrical design current (EDC) threshold, or a Reliability Limit comprising a threshold amount of time a core can safely spend at a voltage/temperature pair. Naveh [0076] teaches a power controller may change p-state of a core, it would be obvious to extend that with the teaching of Keller so that power threshold can be changed as a result, such combination would allow fine tuning of the load balancing scheme to optimize power, such combination would enhance the overall appeals of all references.

As per claim 14, it is the apparatus variant of claim 7 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196